 EL PASO NATURAL GAS COMPANYElPaso Natural Gas CompanyandInternationalUnion of District 50, Allied and Technical WorkersoftheUnitedStatesandCanada.Case28-CA-2176September24, 1971DECISION AND ORDERBy MEMBERSFANNING, JENKINS, ANDKENNEDYOn June 17, 1971, Trial Examiner Henry S. Salimissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in certainunfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondent filed exceptionsto the Trial Examiner's Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner only to the extent consistent herewith.The Trial Examiner found,inter alia,that theRespondent violated Section 8(a)(3) and (1) of the Actby discriminatorily transferring Mike Isham, whichtransfer resulted in his constructive discharge. Inmaking this finding the Trial Examiner relied on theRespondent's knowledge that Isham was a unionadherent; the fact that the Respondent had interro-gated Isham concerning the complaints of theemployees and their reasons for organizing; state-ments made by management regarding what wouldresult from the union activities of the employees; andhis conclusion that the Respondent had manipulatedits seniority list in transferring employees at the timethat it changed its method of gas testing. The TrialExaminer concluded that the Respondent's actions intransferring Isham were in retaliation for his unionactivities and were an attempt to isolate him from theother union adherents, and to thereby cut off further'We adopt the Trial Examiner's finding that Respondent violated Sec_8(axl) of the Act by refusing to grant time off to employee Mosley becausehe had expressed approval of the Union.This finding rests squarely oncredibility resolutionsRespondent excepts to these credibility resolutionsHowever, it is the Board's established policy not to overrule a Trial193 NLRB No. 50333union activity among the employees. The Respondentcontends that Isham's transfer was merely a result ofitschanging its method of gas testing, for whichchange it had legitimate and substantial businessjustification, and that therefore the transfer was notviolative of the Act as it was not discriminatorilymotivated.We find merit in Respondent's exceptionsto the Trial Examiner's findings and conclusions.The Union first began its attempt to organize theRespondent's San Juan Division about September1969. The division comprises about 1,140 employees.Isham worked in District C of the division measure-ment department, in a group of about 15 employees.He was a member of the union organizing committeeand was appointed spokesman for the group. Fromthe record it appears, contrary to the implication ofthe Trial Examiner, that only one union meeting hasever been held, and that was in September 1969. Thereisalso no evidence in the record of union activityamong the employees, including Isham, after Septem-ber 1969. However, about September 1969, and inJanuary 1970, Isham was interrogated by two officialsof the Respondent, regarding the employees' com-plaints.The Trial Examiner credited testimony byGeneral Counsel's witnesses that about this same timein January an official of the Respondent threatenedthat transfers were going to be made to break up thelines of communication among the employees. There-after, there is no evidence of union activities, or ofthreats by the Respondent, until September 1970, atwhich time there was one violation of the Act, asnoted above, in a refusal by a minor supervisor togrant an employee time off.In defending against these charges, Respondentintroduced considerable evidence to show that theSan Juan Division was going to change from acharcoal method of gas testing to a chromatagraphmethod of testing. The decision to change the testingmethods was made in 1966, and thereafter theRespondent began ordering and installing the equip-ment necessary to make this change. One result of thischange was that the position of gas tester would beabolished. There were eight employees in this classifi-cation who would henceforth be employed as meas-urement technicians, the same position held byIsham. Since both the gas testers and the measure-ment technicianswere included in the divisionmeasurement department, the Respondent deter-mined that departmental seniority would be the basisfor determining placement of the gas testers into themeasurement technician group. The RespondentExaminer's resolutionswith respecttocredibilityunless the clearpreponderance of all of the evidence convinces us that the resolutions areincorrect.Standard Dry Wall Products, Inc.,91 NLRB544, enfd.188 F 2d363 (C.A. 3). We havecarefully examined the record and find no sufficientbasisfor reversinghis findings. 334DECISIONSOF NATIONALLABOR RELATIONS BOARDtherefore inquired of each employee of the measure-ment department in which district in the division hedesired to work. As a result of more employees withgreater seniority requesting to work in District C,Isham was forced to transfer to District B. Ishamrefused to accept this transfer.Contrary to the Trial Examiner, we find nodiscriminatorymotivation in the actions of theRespondent noted above. In making his findings, theTrial Examiner relied upon the testimony of employeeLee,who testified that he was notified by hissupervisor that he would be transferred from DistrictB to District C on September 1, and that he believedhe was required to accept this transfer. The TrialExaminer therefore found that Lee was forced totransfer from District B to District C in order toenable Respondent to transfer Isham to District B onthe basis of seniority. We disagree with this finding. Increditing Lee's testimony, the Trial Examiner failed tonote that Lee later testified, after being shown a copyof his affidavit, that his supervisor had "said some-thing about not having to go that next day if I didn'twant to." The following exchange then took place.Q. . . . what do you recall now . . . that hesaid about not having to go?A.That I would not have to go. I would haveto let him know the next day.Q.And you were then given the night to thinkit over as to whether you wanted to go?A. . . . Yes.Q.And the next day you told him you decidedyou did want to take the transfer?A.Yes.On the basis of this testimony we find that Lee wasnot forced to transfer to District C, but in fact wasgiven his choice. Our interpretation of Lee's testimonyis further supported by the testimony of employeeSchnorr, who testified that Lee informed him on thecompany bus that he had been offered a transfer toDistrict C and that he could not make up his mindwhether he desired to take it. Schnorr further testifiedthat the following morning on the company bus Leeinformed him that he had decided to accept thetransfer.2Having found that Lee was not forced totransfer from District B to District C, we find nosupport in the record for the Trial Examiner's findingthat the Respondent manipulated the seniority rosterin order to force Isham to transfer from District C toDistrict B. Rather, we find that the Respondent chosean equitable method of placing the gas testers, whosejobs had been abolished, in the group of measurementtechnicians,which work they would thereafter bedoing.2 Schnorr's testimony was corroborated by Lee3In the eventthat this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andAs noted above, the Trial Examiner also found thatthe Respondent transferred Isham in an attempt toisolate him from other union adherents. We find noevidence or support for such a finding in the record.Prior to his transfer, Isham worked in District C,located at Aztec, New Mexico. During this time helived in Farmington, New Mexico, a distance of 15miles from Aztec. Following his transfer to District B,Isham would have been required to work at Blanco,New Mexico, a distance of 24 miles from Farmington,New Mexico. If he had accepted the transfer toDistrict B, Isham would have continued to live inFarmington and would have continued to workamong employees of the San Juan Division, all ofwhom the Union was attempting to organize. On thebasis of this evidence, we cannot find that by thistransfer the Respondent intended to isolate Ishamfrom other employees or union adherents.On the basis of the above, and having thoroughlyconsidered the record, the Trial Examiner's Decision,and the exceptions and brief, we conclude that theevidence fails to raise more than a mere suspicion thatRespondent was motivated by other than legitimatebusiness considerations in transferring employeeIsham, and that Isham acted at his peril in refusing toaccept this transfer. Consequently, we shall dismissthe 8(a)(3) allegations in the complaint.As we have dismissed the 8(a)(3) allegations of thecomplaint, we find inappropriate the broad cease-and-desist order recommended by the Trial Examinerand shall issue only a narrow order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,El Paso Natural Gas Company, Farmington, NewMexico, its officers, agents, successors, and assigns,shall:1.Cease and desist from refusing to grant itsemployees time off from work because of theirsympathies with, or interests in, a labor organization,or in any like or related manner interfering with,restraining, or coercing their employees in the exerciseof their rights guaranteed to them in Section 7 of theAct.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Post at its Farmington, Aztec, Blanco, andLindreth, New Mexico, offices copies of the attachednotice marked "Appendix." 3 Copies of said notice, onforms provided by the Regional Director for RegionOrder" the words "a Decree of the United States Court of AppealsEnforcing an Order " EL PASO NATURAL GAS COMPANY33528, after being duly signed by Respondent's author-ized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 28, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to grant time off from workto our employees because of their sympathies with,or interest in, a labor organization, or in any like orrelatedmanner interfere with, restrain, or coerceour employees in their exercise of the rightsguaranteed to them in Section 7 of the Act.the discharged employee was terminated for his refusal toaccept a transfer to another location.This proceeding, under Section 10(b) of the NationalLabor Relations Act, was heard in Farmington, NewMexico, on February 11, 12, and 18, 1971, pursuant to duenotice. The complaint, which originally issued on Decem-ber 4, 1970, on a charge dated September 14,1 alleged thatRespondent engaged in unfair labor practices proscribedby Section 8(a)(1) and (3) of the Act by refusing to granttime off to employees, and discriminatorily discharging anemployee because of his union activities and sympathies.Allwitnesses, except the parties, were sequestered byagreement of counsel.Upon the entire record in the case and from observationof the witnesses, there are hereby made the following:FINDINGS OF FACT1.JURISDICTIONRespondent,a Delaware corporation,operating in 11states and employing approximately 6,000 people,has itsheadquarters in El Paso, Texas,and a place of business inFarmington,New Mexico,where it employs 1,200 employ-ees in its San Juan Division.The Company is engaged inpurchasing,selling,and transmitting natural gas. During1970, it sold and distributed to extrastate points,productsvalued in excess of $50,000, and is,therefore,engaged incommerce within the meaning of Section 2(6) and(7) of theAct.EL PASO NATURAL GASCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 7011 Federal Building & U.S. Courthouse, 500Gold Avenue, SW., Albuquerque, New Mexico87101, Telephone 505-843-2508.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEIssueHENRY S. SAHM, Trial Examiner: Whether the Respon-dent Company coerced employees, and thereby, violatedSection 8(a)(1) by allegedly refusing to grant them time offbecause they approved of the Union, and whether itsdischarge of an employee was motivated by his unionactivities, which is in violation of Section (a)(3), or whetherII.THE LABOR ORGANIZATIONINVOLVEDThe Charging Union is a labor organization within themeaning of Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.Section 8(a)(3)1.IntroductionMike Isham, the alleged discriminatee, was first em-ployed by the Company in 1953, and was discharged onSeptember 7, 1970. Isham, who was the prime protagonistin the establishment of a union organizing committee inJuly 1969, had a meeting at his home which was attendedby 16 of Respondent's employees. At this meeting, Ishamwas designated as spokesman for the employees attendingthis union organizational meeting. On September 1, theCompany changed its method of testing its gas products,which resulted in a reorganization whereby a few of itsemployees were transferred to geographical locations otherthan where they had heretofore been stationed. Amongthose listed for transfer was Mike Isham, who refused toaccept the transfer, whereupon the Company dischargedhim.The General Counsel's representative claims that theCompany transferred Isham because of his union activitiesto a location unacceptable to him, whereupon he wasterminated when he refused to accept the transfer. But forthis illegal conduct on the part of the Company, he claims,IAll dates arein 1970 unless otherwise stated 336DECISIONSOF NATIONALLABOR RELATIONS BOARDthere would have been no need for Isham to quit in protestof this alleged discriminatory transfer. Moreover, he argues,Isham wasjustified in believing that this transfer wouldonly be thebeginning,and later there would be othertransfersand additional future harassment so that hisworking conditions would eventually become so intolerableto him that it would finally resultin hisbeing forced to quithis job. Thus, concludes the General Counsel, Isham didnot quit voluntarily but was constructively discharged.Respondent denies that Isham's transfer was motivatedby his participation in union activities, but resulted ratherthrough the regular course of business and the normalprocess of reorganization of the division's gasmeasurementdepartment. The Respondent Company states that, due tothe reorganization,each employee was allowed to requesthis work location on the basis of his departmental senioritysubject to the Company's operational needs. Accordingly,contendsthe Company, when it was determined that Ishamhad the least seniority, he was notified that it would benecessary that he be transferred to a location other than theone to which he had beenassignedfor the past 8 years.Isham'srefusal to accept the transfer, concludes theCompany's argument, left the Company with no alternativebut to terminate his employment.2.The testimonyMike Isham was first employed by El Paso Natural GasCompany in 1953, and had been working since 1963, as atechnician in the gas measurement division for 8 yearswhen he was discharged on September7,1970.Ameasurement technician,testified Isham, "repairs,main-tains and installs orifice flow meters, tape recorders, andrelated equipment in the field of the individual welllocation."Each technician is assigned a certain number ofgas wells to so service. He had been working out of theAztec,New Mexico,office of the San Juan Division sinceFebruary 1962.He testified that since June 1969 he hadbeen active on behalf of the Union and was elected by theunion adherents as "spokesman"for the organizingcommittee.The first organizational meeting was held atIsham'shome and was attendedby 16 ofRespondent'semployees who discussed the possibilities of having a unionrepresent the employees.At a meeting held on August 3,1969, at Isham's home,the gathering was addressed by anInternational representative of the Charging Union. It wasat this meeting that all 16 employees who were presentsigned union authorization cards for the eventual purposeof having the Union represent them in collective-bargainingnegotiations with the RespondentCompany.Later on, theoriginal 16 union adherents increased in number toapproximately 25 to 30 employees.These union proponents solicited their fellow employeesto join the Union and beginning in August,and continuinginto September,they distributed union leaflets to employ-eeswhich extolled the advantages of unionism. OnSeptember 16, 1969,a meeting was held which was open toall employees of RespondentCompany,to solicit theirsupport for the Union. More open meetings were also laterheld, all of which were advertised in the Farmington, NewMexico,newspaper,and over the local radio station.During the latter part of September,or at the beginningof October 1969, about 3 months after union activity began,Isham was called into the office of Carroll Crawford, hisimmediate supervisor for the past 5 years, whose job titlewas, "Measurement Specialist Supervisor for District C."Isham's testimony reads as follows:[Crawford] discussed the fact that he didn't think weneeded a third party, interloper, because the companyhad established an open-door policy, and the conversa-tion was about an hour and a half or two hours long inhis office with the two of us.****At that time I informed [Crawford] I was active, and Iasked if what he was talking about was the unionactivity, and his reply was I had used the word unionand he hadn't. I told him I was in favor of the union. Ithought it was a good thing. I was active in it andintended to remain active in it, and he expressed some,no particular objection.*****He told me that he had become involved in unionactivity and got out ahead of a crowd of people whowere supposed to support him, had not done so, and heended up being removed from the church . . . from thechurch, and he toldme this wasn't too good to getinvolved in something like that.On January 20, 1970, Isham was called into Crawford'soffice at which time Crawford's immediatesupervisor, R. L.Weir, division superintendent, was present. Isham testifiedas follows about a conversation that he had with Weirwhich lasted over 5 hours:Well, the heart of the matter was Mr. Weir asked me if Iwould contact the people involved in the union and seeif they would be willing to submitin writingnames andplaces,complaints,abuses,grievances,what theirproblem was, and I told him I couldn't do that. Hewanted me to do it at that time. I told him I couldn't[do] that, that I didn't have permission to use anyoneelse's name.We discussed the problems, the employeeproblems the company was having at that time, and hetold me at thattime ElPaso Natural Gas recognized itdid have a problem with employees, and they werevitally interested in correcting it.He wanted me tosubmit in writing what he said because hesaid I wasknown as the leader of the union group, the dissidentgroup.He offeredme no retaliationwhere anyemployee submitted a problem, and I told him he didn'thave the authority to offer me no retaliation. He wenton then and told me he hadbeen sentto see me by Mr.R. W. Harris [senior vice president].*****When he told me this, I knew Mr. Harris had noretaliation, and we discussed the fact of forwarding thecomplaint in writing and so on. I didn't think the groupwould be [agreeable to doing this] and told him so, buthe brought up the subject, I believe he asked me if Iwould be willing to meet with Mr. Harris [senior vicepresident],Mr. Logan [vice president], Mr. Woody and EL PASO NATURAL GAS COMPANY337Mr. Schnorr [company officials], and talk to them as Ihad been talking to him, and I told him I would bewilling to do that at any time he wanted. So he asked meto go talk to the group of people, the union group andsee if they would go for this sort of proposition, and Itold him I would bring it up to them, and I would bringhim back word, yes or no, in a week, and I asked himhow he wanted me to cover it, did he want for me to talkto Crawford or come direct to him. At that time he toldme to tell [Crawford] whenever I was ready to give himan answer, and there was, as I said, over five hours ofconversation, and that was the end of it right there. Atthat time,Mr. Weir [division superintendent] did saythis union meeting had given the measurement divisiona black eye, and that was one of the reasons he had senthim to me. He didn't tell him to go to just one man butsend him direct to me because to solve this we had tocorrect the problems, that Mr. Weir felt the measure-ment department would be back in good graces withMr. Harris.2Yes, he [Crawford] was present at this meeting, and itwas just two or three days later, this was around the23rd [January] in the morning in the parts shop,[Crawford]cameout to the shop . . . and asked mewhat progress I was making on the grievance thing Mr.Weir and I had talked about. I told him at that time Iwas working on it. Part of my group was in favor of itand part of them weren't, I was working on it, and Iwould have an answer. He told me at that time that ithad better work because if it didn't, he was going tohave to transfer some people around and break up someof these dissident groups and I objected to that. I toldhim I didn't think that was smart because if he wantedany satisfaction, and then he told me he was responsiblefor getting the work done, and in his opinion, it wasn'tbeing done. That was the first I had heard of that, andthat if we couldn't get things straightened out at thismeeting,this grievance thing, he was going to have totransfer people around to break up the complaininggroups, the line of communication.Isham then testified as follows with respect to a shortconversation with Crawford, and a meeting held at theAztec office on January 27, of all the District Cmeasurementtechnicians,whichwas called by theirsupervisor, Crawford:[Crawford] told us to stay in that morning, we wouldhave a meeting. I asked him if he would call Mr. Weirand set upa meetingsometime so I could talk to Mr.Weir about the grievance thing and [Crawford] did. Hetoldme I could see Mr. Weir that evening after work,and then he came on out of the office, and we had ameeting with the entire crew. He was discussing a raise.He started out talking about the raise we had received,and tried to explain to us how the wage rate adjustmentwould be applied and so on, and then he went on to tellthe whole crew what he told me privately, the work hadsuffered, morale had fallen off, and if something wasn'tdone about it, there were going to be transfers, peoplewere going to be transferred around, moved around. Ididn't enter into the discussion too much. Some peoplethere wanted to know how he figured the work wasn'tgetting done. He said he based it on the fact we weren'tusing any sick leave, there weren't as many officechanges, and the fact we weren't driving as many milesas we had. That confused everybody, and we had quitea discussion about not driving as many miles. They[employees] had been subject to quite a bit of pressureto cut down on the miles for a number of years. Therewas quite a lengthy discussion about that.Then we asked him what period of time he wascomparing. He had to compare one period of timeagainst another, and he never would answer this. Hewould never tell us what period of time he wascomparing, he just staunchly maintained that moralehad suffered, the work was falling off, and he wouldtransfer people around for that reason.3On the evening of January 27, after work, Isham met withDivision Superintendent Weir at his office in Farmington,New Mexico. Isham informed Weir that he had met withthose of his "group" who had problems regarding workingconditions and that they had agreed to meet with CompanyOfficialsHarris,Logan, and Woody and discuss theirproblems with them. Isham's testimony continues:I told him we did have something. We had it in writingand would submit in writing, and he said this wasexactlywhat Mr. Harris wanted, and he was sure itwould go forward. He wanted to know if I had anyconcrete suggestions, and I told him that we did, and Ialso told him that I had talked to nearly about 25 peoplewho had agreed to it. He wanted the names of them,and I told him I wouldn't give the names becausenothing definite had been said, and he agreed to this.He told me that he would be back as soon as possible.He wanted to know when we wanted to meet, and I toldhim we had no preference. We would let the companydecide the time and place of the meeting. He suggestedthe conference room in the division office here inFarmington.The following Monday Mr. Crawfordcalled me out onthe porch in Aztec,and told me he had a message fromMr. Weir.The messagewas the topmanagement of thecompany had takenthis meeting under advisement andhad decidedagainst it because itmight destroy theopen-door policy thatwe had instituted.I tried to talk to [Crawford] about the open-door policy,that I was disappointedthat the meeting didn't comeoff.4He repeatedthismessage again,and at that timetold me, the following day, Mr.Purvis from El Paso [acompany official] wouldbe here in Farmington for thepurpose ofmeeting with any measurement employeeonly to discuss any problemhe might have. [Crawford]told me he knewIwouldn'twant to meet with him, andThe measurement technicians performed their duties in company-8 Isham testifiedthat during this conversation, the Charging Party,District 50, was referred to as the "Union" and not as the "third party" asit had beenby Crawford Seesupraandinfra3supplied automobiles.4Seesupra 338DECISIONSOF NATIONALLABOR RELATIONS BOARDI told him I didn't especially want to meet with him. Atthat time I didn't think he could do me any good. Then[Crawford] said, "Well, I knew the other employeeswho did want to meet with Mr. Purvis, and I madearrangements for them to meet with him," and I told[Crawford] the employees were in the office waiting toquit. It was about ten minutes to four. He said he couldstep into the office and talk to them directly. I had nodesire to set up meetings with Mr. Purvis.The following morning, January 28, Isham met withPurvis, who was superintendent of the El Paso Natural GasCompany's measurement department, in Division Superin-tendentWoody's office. Also present were Woody andWeir. Isham testified:Mr.Woody wanted to know what my problem was. Itold them Mr. Woody wanted to discuss my problems,and I didn't, I wanted to discuss problems as a wholeand we did so. I made a point there was a lot[sic,"loss."] of communication between the employees andtop management of the company, that there had beenabusesby supervisors.The company policy wasdefinitely not set. There were changes at the whim ofanybody. We discussed specific instances that employ-ees had been intimidated, and Mr. Woody said that hecould not believe that something like that had takenplace at that time. I told him I had talked directly to aman who was an eye witness to one of these encounters,and the man had given me permission to give his nametoMr. Woody or any other company official and hadagreed to talk to Mr. Woody and tell him exactly whathe told me about this particular incident. I told Mr.Woody he would have to ask for the man's namedirectly. I would not volunteer it. The man told me [if ] Iwas asked directly, I could give his name. Mr. Woodywould not ask me for the man's name, and wecontinued to discuss various problems and incidents forapproximately two hours, and then I excused myself,went back to the field, and went back to work.:sstI told Mr. Woody I didn't see how the problemcould be solved without employee organization andwithout the labor union as the cheapest and best way togo, and, of course, everybody in the room knew I hadbeen active in the labor movement, and that I wouldcontinue to be active in it and would try to organize ElPaso into it.While Isham was on vacation from August 24 toSeptember 7, he was transferred from Aztec, District C, toanother work location in District B, Blanco. On Tuesday,September 1, while still on his vacation, Isham wasinformed by Crawford that he had been transferred.Isham's version of this conversation reads as follows:I asked him why these transfers were taking place. Wehad discussed, he had told me just a few weeks beforethat, that the testers were definitely coming back to thefield.We had known this for some time, and he just toldme how my runs would be changed there in Aztec. Iknew exactly what ones I would have when I came backto work. He had been telling me for in excess of 3-1/2years there would be no transfers. There would be nochanging around. We would stay as close to where wewere as possible and had, in fact, either the last part ofJuly or the first part of August, we knew exactly whatones we would have, how we would change thingsaround. I asked him why the transfers had taken place,and he told me that he didn't know, that he had beengone for a couple of weeks and Just got back. He didn'tknow what was going on, and I told him I just, "Carroll[Crawford], I just believe that I'm being transferredstrictly for union activities. I don't think that is right,"and he said, "Well, I don't know."I told him, "Carroll [Crawford], I just believe I declinethe transfer," and he asked me why I said that, and Isaid, "I decline the transfer, I don't want it. It's notright. It's strictly for union activities and I don't want togo along with it." Carroll said, "Well, you may be right,Idon't know, but I'll have to get ahold of Mr. Harrisand find out how he wants to handle it," and I askedhim if he wanted me to call Mr. Harris or R.L. Weir,and he said, "No, I'll handle it and I'll call you back,"which he did.Isham then testified about a telephone conversation thathe had with Crawford the following Friday, September 4, atwhich time Crawford told him that his paycheck was in theDistrict B office in Blanco, where he was now assigned, andhe could pick it up there. Isham's testimony continues:Iasked him [Crawford], "Well, what did Mr. Harrissay," and he said, "Well, he said there is nothing we cando until you fail to show up for work Monday."Monday was a holiday, and I told Carroll I would be inAztec over the weekend, and he said, "Are you sure youdon't want to go over to Blanco, and I said . . . No .. .this transfer came about,I feel, strictly because of unionactivities." I asked him if he ever heard of the companyswitching people around in that manner before, and hesaid, "No, I've never heard of it before, but that doesn'tmean they can't.s*assI asked him what should I do, shouldI go seeMr. Weirthe following day, or should I go directlyto see Bill Hill,and he told me to seeBill Hill.He told me he would giveme his highest personal recommendation when Iapplied for a job somewhere, and I told him that wasreal good. I appreciated it and asked if the companywould give a recommendation, and he said he didn'tthink I would have any troublegetting ajob, that I wasone of the best he had. I went on home.Isham concluded his directexaminationby testifying thatat no time did any company official or supervisormentionseniority to him or explain to him the method used inselecting him for transfer, nor the factors considered inmaking that determinationas to his listingon the seniorityroster.When Respondent's counsel asked him whether Craw-ford urged him to take the transfer, Isham answered: "Notparticularly at that time over the phone. He didn't actuallyurge me to go." Later on, however, Isham testified on hiscross-examination that on September 7, the day he was EL PASO NATURAL GAS COMPANYfired,Crawford urged him to accept the transfer fromDistrictC to District B. Isham continued, that he toldCrawford that if he did transfer to District B, he would notbe there longer than 6 months when the Company wouldagain transfer him somewhere else and so, concludedIsham, "Let's be realistic about this, this is dust a first stepdown a long road. If the Company doesn't want me, whydon't they be honest about it and just come out and fireme." Isham, during his cross-examination, agreed withRespondent's counsel that ". . . this was dust one of anumber of transfers he [Isham] could foresee in the future,"and he "would rather be laid off now than be transferred ondown the Canyon." At another point in his cross-examina-tion, Isham agreed that he had told Company Officials Hill,who is in charge of employee relations, and Harris, a vicepresident, that he was "not going to District B because itwas just the beginning of more transfers down the road."He also testified on cross-examination that divisionsuperintendent Weir had told him in January 1970, that heknew Isham was "the leader of the union group."On redirect examination, Isham testified that since hisemployment by the Company in 1953, he had beentransferred from and to various work locations until1963, when he transferred to the measurement division.Isham concluded his testimony by stating that since1963, he had refused one transfer which the Companyasked him to take, in 1966 or 1967, to Largo Canyon:"Mr. Weir asked me if I would transfer down there, andI told him no. He asked me my reasons, and I told him Ihad children in school, a home in Farmington, livingdown in the Canyon, living in a company house, and Ihave no desire to live in a company house, and heaccepted that and someone else took the transfer."Ted Ealey has been employed by Respondent since1936, and as a measurement technician since October1957.He is presently assigned to District C, the Aztecfield,and works under the supervision of CarrollCrawford. He described himself as one of the "original"proponents of a union, who believed "they needed theunion or wanted one" when they began to organize inJune 1969, with Mike Isham as their "spokesman."Union activities, he agreed, have continued from June1969 to the date of the hearing. He testified that inJanuary or February 1970, Crawford, his supervisor,called him into his office and told him, "We didn't needa third party in our affairs because we had an open-doorpolicy."5Ealey testified that on this same day,Crawford called each man in his measurement crewinto his office "one at a time." He also testified that inthe latter part of January 1970, Crawford held ameeting of his entire crew and told them:.[H]e told us we would give the measurementdepartment a black eye with organizing activities. Thework was suffering, and he was going to have to makesome transfers to break up our lines of communicationsand our associations with each other.Donald C. Lee, who has worked for the Company for 10years, testified he is presently employed as a metertechnician,which is the same job as a measurementtechnician. Prior to the reorganization of September 1,3391970, when the Company changed over from the charcoalmethod of gas testing to chromatograph testing, Lee hadbeen assigned to District B of the San Juan Division,working under the direct supervision of Wayne Hampton,whose office is in Blanco, New Mexico. Lee testified that 4or 5 days before September1,he "was called into theoffice" of his supervisor, Hampton, before his 4:30 p.m.quitting time and was told by Hampton that he would betransferred from Blanco (District B) to Aztec (District Q.His testimony reads as follows:Well, a few days before the 1st, I was called into thesupervisor's office and . . . Mr. Wayne Hampton .. .said, "As of the 1st, your timewill be sentto District C';Iasked him if I had to go, could I think it over andgivehim word the next day,and he said, well,something like I would have to think it over and letthem know, meaning the people up here in El Paso, thenI thought I would have to go . . . he said John Grace,another fellow employee, and I would be the ones to go.Well, of course, I went ahead, the next day I toldhim I would go, and I reported to Aztec the 1st.On cross-examination, company counsel asked thefollowing question and received an answer from Lee whichreads as follows:Q.How did you know that Mr. Hampton wanted totalk to you? Did he send for you or call for you?A.He motioned for me to come into his office, hewanted to talk to me.When Lee was asked by Company's counsel his reasons fordeciding to accept the transfer from Blanco to Aztec, heanswered: "One reason, I was given the impression that Ihad to go." The following morning, Lee's transfer toDistrict C was effectuated. On redirect examination, Leetestified he had never indicated to his immediate supervi-sor,Hampton, or to any other supervisor, that he hadwanted to transfer from Blanco to Aztec as he was satisfiedworking at Blanco. It was elicited also that Lee was awarehe could have requested a transfer from Blanco to Aztecbut he had never approached Hampton to request such atransfer.A stipulation was agreed to with respect to departmentalsenioritydates of the following employees: Don Lee,January 9, 1961; John E. Grace, January 11, 1961; MikeIsham, February 27, 1962; and C. F. Brock, February 13,1964.This concluded counsel for General Counsel'spresentation of his case with respect to the allegations in thecomplaint that Section 8(a)(3) of the Act was violated whentheCompany transferred Isham because of his unionactivities.The following witnesses, whose testimony is detailed inpertinent part immediately below, were called by Respon-dent to refute the General Counsel's contention thatIsham's transfer was discriminatorily motivated.Glen D. Rogers, a brother of a company official, WilliamRogers, chief dispatcher, is a measurement techrician whoworked in Lindreth, District A, until August 7, 1970, whenhe transferred to District B in the same field job. Heoverheard Hampton ask Lee if he would like to transfer toDistrict C, and Lee told Hampton he would let him knowthe next morning. Rogers testified that he happened to be5See fn2, supra 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDagain present in Hampton's office the next morning whenhe overheard Lee tell Hampton he would transfer toDistrict C.Elmer Wayne Hampton was a measurement specialistsupervisor of District B in Blanco, New Mexico, when thetransfer of Lee from District B to District C occurred inSeptember. On October 1, 1970, Hampton was placed incharge of District A and was transferred to Lindreth, NewMexico. Hampton testified that on August 24, companyofficials notified him to check the employees under hissupervision and to " . . . see if any of them wanted totransfer, by seniority . . . [The same day] I checked withmy men to see if any of them wanted to transfer . . . Iasked [Lee] if he wished to transfer to District C . . . Hetold me that he was undecided and that he would like tothink it over . . . I made an agreement with him to waituntil the next morning for him to give me a decision .. .[The next morning] he came in and told me that he wantedto go to Aztec . . . I told him that he should report onSeptember 1." On cross-examination, Hampton testifiedthat seven meter testers indicated a preference for Aztec,and one for Blanco, and that all these testers had moreseniority than Lee. He also testified that if Glen Rogers hadchosen to transfer to Aztec, he would have "bumped" oneof the seven who chose to go to Aztec as he had moredepartmental seniority.Carroll E. Crawford was employed as a measurementspecialist supervisor of District C, Aztec Field, at all timespertinent herein. He testified that during the first or secondweek of January 1970, he held a meeting in his office of allthemeasurement technicians under his supervision. Histestimony reads in pertinent part as follows:I told them that my job as a supervisor was to getthings done and I felt that lately our morale had beendown, we hadn't actually produced as much as Ithought we were capable of producing . . . . Wediscussed trying to get things done promptly. . . . Wediscussed the fact it looked as if when the chromato-graph testing came about that three employees weregoing to be coming into District C and five would begoing to District B, the way we had budgeted it and itlooked at that time as though there would be notransfers.The people had been asking me about this.They were curious as to where they were going to beand during this discussion it was asked, mentioned, thatsomeof the testers had been in the field and they hadbeen talking. They had told some of our employees theywere going to get their best friends-[Interruption] Q. Excuse me. What is a tester?This is the paper run on the charcoal cans, and we call itthe gas testing crew. My people were concerned aboutwhat was going to happen to them and I informed themitwas my prerogative as a supervisor to assign thoseruns.We were also discussing getting our efficiency up.I informed them it was my prerogative as a supervisor toreorganize, reassign people to runs to obtain a moreefficient crew. That what I wanted to do was to preparethem when the tester[s] came back, whenever it was,that they were going to be treated just like we would liketo be treated if it was each one of us going somewhereand that we would divide the runs but the final decisionas to where they went would be mine and I would try tomake it as fair as possible. Those that were going outand those that came in.Crawford, under questioning by Company's counsel,denied that he ever warned the members of his crew at thismeeting that if "work and morale did not pick up" that theywould be transferred and people would be moved around.He also denied telling them that union organizing activitieshad given the measurement department a "black eye" in theeyes of company officials. Crawford denied also that at acrew meeting on January 30, he neither told the men that ifthe work and morale did not pick up that he would makesome transfers, nor that people would be moved around "tobreak it up." When he was asked by Company's counselwhether he had warned the men that he "would break updissentgroups,"Crawford cryptically answered: "Wetalked about the group, effect on morale of different groups11Crawford next testified about being present in his officewhen Weir, division superintendent, spoke to Isham abouthaving those employees who had complaints about workingconditions, enumerating them in writing for referral toWeir. A few days later, Crawford called Isham into hisoffice and inquired how he was progressing on Weir'srequest for written complaints. Isham informed him he hadhad no success with regard to getting any of the men towrite down their complaints, which Crawford testified hereported to Weir. Crawford denied he ever told any of themen under his supervision that if the "grievance committeedidn't work things out, straighten things out," that he wouldtransfer people "to clear this up."Crawford testified as follows about a conversation he hadwith Isham in his office on February 2:Ihad gotten a call from Mr. Weir. That in one of therequests in the January 20, meeting was discussedbetween Mr. Isham and Mr. Weir, a meeting with toplevelmanagement would be set up and Mr. Logan hadfelt, theway had been discussed, this would violatecompany policy and he related word back that he didn'tfeel like he could attend such a meeting like that. Irelated this information to Mr. Isham.Crawford testified about meetings of company officialsheld inWeir's office in Farmington during June andAugust 1970, with respect to how the San Juan Division(which includes Districts A, B, and C) would be reorgan-ized when the Company was scheduled to convert its gastestingmethod from charcoal to chromatography onSeptember 1, 1970, and the consequent necessity oftransferring men from one district to another as a result ofthe changeover in testing techniques.° It was decided,continued Crawford, that all transfers of measurementdepartment personnel would be determined on the basis ofdepartmental seniority. However, Crawford testified, he didadviseWeir that all District C personnel wanted to remainthere and not be subject to transfer.6 James Wells, measurement supervisor of District A, headquartered atreveals thatDistrictA personnel all had less seniority than the testerLindreth,New Mexico,was among those present at this meetingtechnicians who were merged with the measurement technicians after theNoteworthy is the fact that Resp Exh. 1, "Departmental Seniority List,"reorganization of September 1, 1970 EL PASO NATURAL GAS COMPANY341Crawford was on vacation from August 12 to SeptemberI,when he reported back to work. At 8:30 a.m. on the sameday, he testified he had a telephone conversation withIsham as follows:Mr. Isham called me on the phone and told me that hehad been in town a couple of days but he had been busyand hadn't had a chance to call me. I told him I had dustgotten back myself, went ahead and related to Mr.Isham that we had gone on chromatic that day, districtshad been reorganized. I explained to him that duringthis reorganization the change was from District B toDistrict C.Mr. Lee and Mr. Grace had chosen to cometoDistrictC and therefore Mr. Brock and himselfwould have to be transferred to District B. He informedme that he wasn't interested in a transfer to District B.Mr. Isham indicated to me he wasn't interested in thetransfer to District B. He told me he felt this was just astep of moves to move him on farther out in thecountry. I told him the move had been decided on thebasis of department seniority and this was what wasaccounting for the moves. I also told him, if it wouldmake him feel any better, the supervisors were alsogoing to be transferred soon. I told him who was goingto be in each district, upon the transfer. Also, he stillwasn't interested in a transfer and I told him to thinkabout it, I would get back with him, and that ended thatconversation, sir.Crawford denied under questioning by Company'scounsel that Isham had ever told him that the Companyhad decided to get rid of him because of his umon activitiesand that he had agreed directly, indirectly, tacitly orotherwise with Isham that that was so. Crawford continuedthat he again spoke to Isham in his office on September 7,the day he was terminated, and that Isham again accusedthe Company of transferring him as a means to get rid ofhim because of his union activities, which Crawford denied.Crawford testified that Isham told him again that hewanted to remain in District C: "He said he still wasn'tinterested in transferring. He didn't want to get involvedwith a bunch of moves." Crawford testified also that whenhe asked Isham if he would accept the transfer to District B,the following colloquy ensued:Iasked him if he planned on resigning, and he told meno, he wasn't planning on resigning. He felt that thistransferwas due to his union activities and that thecompany could either let him off or fire him, but that hewasn't moving.Crawford concluded his direct testimony by declaringthat it was necessary to transfer Isham from District C toDistrict B because:There was no more manpower complement in DistrictC. It had already been filled with more departmentseniority than he had and the only place there was acomplement left was in District B measurement.On cross-examination, Crawford testified that before thereorganization, II field technicianswere assigned toDistrict C's Aztec office. On September 1, 1970, when therThe San Juan Division is comprised of I I field districts, I of which isthe Ballard Field Districtreorganizationplan of the measurement departmentscomprising the San Juan Division went into effect, 7 testers,whose jobs were combined with that of the measurementtechnicians after the reorganization, and who were formerlystationed in Farmington, were assigned to District C so thatitscomplement was increased to 18 men after thereorganization.B.The Alleged Violation of Section 8(a)(1)The complaint also alleges that on September 18, 1970,Respondent's statutory supervisor, Marvin Miller, while oncompany premises and during working hours, refused togrant time off to employee Walter L. Mosley because hehad expressed approval of the Union. The evidence revealsthat,Mosley, who is employed as a well attendant at ElPaso Natural Gas Company' Ballard Field Station, worksunder the immediate supervision of Marvin Miller, who isdistrict foreman.?Mosley has been a member of theUnion's organizing committee since its establishment in thesummer of 1969, when he signed a union authorizationcard.On September 10, 1970, 3 days after Isham's discharge,Mosley, who is coach of a little league football team in theFarmington area, a civic enterprise, asked his supervisor,Marvin Miller, if he could take off about 3 hours the nextday to attend a luncheon in Farmington which washonoring the boys who played on the teams composing thelittle leagues.8When Mosley showed Miller his invitation tothis luncheon, which he had received the day before, Miller,according to Mosley, said:Before the Communists tried to come in here andorganize the company, all I would have said then wastake the pickup [automobile] or I would have you run inmyself, and then he said, now, I can't do it.Mosley and Miller, who have known each other for about10 years, testified that "on many occasions" they haddiscussed "unions" and "unionism" generally over theyears, but Miller stated that it was not until September 1969that he learned about union organizing activity in the SanJuan Division.Mosley was "highly in favor" of umons,whereas Miller expressed the view that "El Paso NaturalGas did not need a union." Miller testified that wheneverMosley complained about working conditions, he wouldstate that he "felt the union would help such a situation."Miller denied he had ever called Mosley a communist, norhad he ever said anything to Mosley similar to what Mosleyhad testified. His denial was expressed as follows:If he came in one day and wanted off the next day for alittle league football game or a luncheon, I couldn't-Iwouldn't have felt that would have been an emergency,and he wouldn't have had the time off or I couldn't havegranted him time off or to anyone. None of his unionactivities would have had a thing to do with it.Miller denied "saying anything like that about not lettingthem off because of communist party take-over, to Mosley,Hamlett or Rankin or anyone else."On cross-examination,Miller testified that he wasauthorized to grant time off in the case of "emergencies"8Farmington, New Mexico, is approximately 50 miles from the BallardField, a drive of about 1 hour by automobile. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly and then he had to first check with his superior. Whenasked to specify some occasions when he sought suchapproval, Miller stated that he could not recall any.Wayne R. Hamlett has been employed by RespondentCompany for 8 years as a well attendant. His supervisor isMarvin Miller. Hamlett testified he was present outsideMiller'sofficedoorwhenMosley askedMiller,onSeptember10,for time off to attend the little leagueluncheon. Hamlett's testimony reads as follows:Well,Mosley handed Marvin Miller a letter calling alllittle leaguefootball coaches to come to a banquet uphere at the Elks Lodge. Marvin Miller said no, "BeforethisCommunist party came in there and tried to takeover, all I would have had to do was to take the pick-upor I would take you in myself," but he said, "Now Ican't do it."On cross-examination, Respondent's counsel read froman affidavitwhichHamlett had given to a Boardinvestigator.This affidavit, which Hamlett stated was true,reads as follows:On or about September 10, 1970, around 8:10 a.m.,Walter Mosley asked our supervisor if we, Walter andmyself, could be off the next day to attend a luncheonrelative to the San Juan Little League Football, asking ifsuch was a civic duty.Hamlett went on to explain that Mosley invited him toattend the luncheon with him, as Hamlett was assistantcoach, to which Hamlett continued that he asked Mosley if,when he requested time off from Miller to attend theluncheon, would he also ask Miller at the same time if he(Hamlett)could accompany Mosley. Hamlett, on redirectexamination, testified that whether employees were grantedtime off depended on whether or not they were active in theUnion.Delbert Rankin has been a well attendant for 14 yearswith the El Paso Natural Gas Company. He testified that hewas present and heard the conversation regarding time offbetween Miller and Mosley. Rankin's testimony reads asfollows:Iwas passingby [and] I heard Mr. Miller directly talktoWalter Mosley . . . and this is strictly the best I canremember of that day, before the communist organiza-tion got started, I could have told you to go ahead andtake off. That is exactly what I heard.On cross-examination, Rankin testified that he was one ofthe originalunion organizersand has been active from thattime to the present.1.Credibility discussionThe Respondent Company is alleged to have dischargedIsham because of his concerted, protected activities and tohave refused time off to Mosley because he had expressedapproval of the Union. The witnesses of the GeneralCounsel and those of Respondent are diametricallyopposed in their respective versions as to what occurredwith respect to these alleged 8(a)(1) and (3) violations. TheGeneral Counsel'switnessesare contradicted on all theBN L R B v Universal Camera Corp,179 F 2d 749, 754 (C A 2),reversedon other grounds 340 U S 474101 A M. v. Labor Board,311 U S 72, 7911Hadley Manufacturing Corp,108 NLRB 1641, 1643,Roxboro Cottonsalient issues by the witnesses for the Respondent. Theirstones are mutually exclusive. This requires an analysis oftheir conflicting testimony, the resolution of pure questionsof fact, as well as the resolution of their credibility.Itmight be well, therefore, in view of the GeneralCounsel's and Respondent'switnesses'versionsbeingdirectly adverse to one another, to consider first this matterof credibility in some detail. After observing the witnesses,analyzing the record and inferences to be drawn therefrom,and reconciling where possible, the conflicting evidence,the Trial Examiner has made certain credibility findings,where necessary, with respect to the substantive testimonyof the witnesses. In doing so, recourse has been made to theconsistency or inconsistency of certain undisputed anddemonstrable facts in this case, the details of which arediscussed in later sections of this decision.Conclusions have been reached also which are based onobservation of the witnesses with respect to the accuracy oftheirmemories, their comprehension, and their generaldemeanor on the standin answeringthe questions put tothem. However,it isnot meant to imply that the trier ofthese facts accepts as credible everything that was said bythese various witnesses. It suffices to say, in the words ofthat eminent wrist, Learned Hand, that "it is no reason forrefusing to accept everything that a witness says, becauseyou do not believe all of it; nothing is more common in allkinds of judicial decisions than to believe some and notall." 9In creditingsome witnessesand discrediting others, givenweight to certain evidenceas againstother evidence, drawninferencesfrom circumstantial and conflicting evidence,and come to certain conclusions, the Trial Examiner hasnecessarily had to detect and appraise various "potentimponderables permeating the entire record." 10 One ofthese "potent imponderables" is the demeanor of witnessesin testifying, particularlywhere the trier of the facts'findings rests on the evaluation of the credibility of oraltestimony. The Board has recognized that the "demeanor ofwitnessesisa factor of consequence in resolvingissues ofcredibility, and as the Trial Examiner, but not the Board,has had the advantage of observing the witnesses while theytestified, it is our policy to attach great weight to a TrialExaminer's credibility findingsinsofar asthey are based ondemeanor."' 1 Credibility findings rest in varying degreesupon the evaluation placed by the trier of the facts upon thedemeanor of witnesses. This type of evidence, which doesnot appear in the record, and which is comprised of elusiveintangibles and "potent imponderables" which are difficultto capture and to describe by written words, often make itdifficult for the trier of facts to convey or describe theimpression which a particular witness makes upon him.This difficulty is inherent in making credibility findingswhere the trier of the facts must choose between discordantversions of witnesses whom he hasseen becausethe recorddoes not reveal that part of the evidence which may havedetermined his choice.See articleonDemeanor Evidence, 47American Bar Association Journal 480(1961).Mills,97NLRB 1359, 1368, wherethe Boardsaid. "theTrialExaminer madeno reference to the demeanor of either witness-as towhich it is our policy to attachgreat weight " EL PASO NATURAL GAS COMPANY343Judge Learned Hand describes it as "[findings] based onthat part of the evidence which the printed words do notpreserve. Often that is the most telling part, for on the issueof veracity, the bearing and delivery of a witness willusually be the dominating factors, when the words aloneleave any rational choice . . . Nothing is more difficultthan to disentangle the motives of another's conductmotives frequently unknown even to the actor himself. Butfor that reason, those parts of the evidence which are lost inprint become especially pregnant." 12 "Credibility findingsmay rest entirely upon evidence through observation whichwords do not, and could not, either preserve or describe." 13"[Demeanor evidence] may satisfy the tribunal, not onlythat the witness' testimony is not true, but that the truth isthe opposite of his story; for the denial of one who has amotive to deny, may be uttered with such hesitation,discomfort, arrogance, or defiance, as to give assurance thathe is fabricating, and that if he is, there is no alternative butto assumethe truth of what he denies." 14Judge Medina discussed the indicia involved in judgingcredibilitywhen he commented as follows: 15 "By whatyardstick and in accordance with what rules of law are youto judge the credibility of the witnesses? . . . The judging oftestimony is very like what goes on in real life ... You askyourself if they know what they are talking about. Youwatch them on the stand as they testify and note theirdemeanor.You decide how their testimony strikes you."InN. L. R. B. v. Dixie Gas, Inc.,323 F.2d 433, 435, 437, thecourt stated:"The Board accepted the Examiner'scredibility findings.The Supreme Court has recentlyreiterated the point that the Trial Examiner `sees thewitnessesand hears them testify while the Board and thereviewingcourtlooksonlyatcoldrecords.' "16"Credibility resolutions are peculiarly within the provinceof the Trial Examiner." 17 Thus, inN.L.R.B. v. PittsburghS.S. Co.,337 U.S. 656, the Supreme Court upheld the Boardagainst thecontention that it showed bias to credit all of thegeneral counsel'switnessesand to discredit all of therespondent'switnesses,but the Court excepted from thegeneral ruleof deference to credibility findings creditedtestimonywhich "carries its own death wound" anddiscredited testimony which "carries its own irrefutabletruth."All evidence on disputed points is not described so as notto burden unnecessarily this decision. However, all hasbeen considered, and, where required, resolved. Indetermining credibility in this proceeding, the following hasbeen consideredinter alia:the demeanor and conduct ofwitnesses;their candor or lack thereof; their apparentfairness,bias or prejudice; their interest or lack thereof;their ability to know, comprehend, and understand thematters about which they have testified; whether they havebeen contradicted or otherwise impeached; the interrela-tionship of the testimony of witnesses and the written12N L R.B v Universal Camera Corp,190 F 2d 429-431 (C A 2)13Roadway Express, Inc,108 NLRB 874-87514Dyer v McDougall,201 F 2d 265, 269 (C.A 2) This was quoted inN L R.B v Howell Chevrolet Co,204 F 2d 79, 86 (C A 9) affd 346 U S482. Cf.N L R B v Dimon Coil Co.,201 F 2d 484, 487 (C A 2)25U.S. v. Foster,9 F.R.D. 367, 388-390 (S.D.N.Y.)16N L R B v Walton Manufacturing Co,369 U S 404,40817N.L R B v Local 776, JATSE,303 F.2d 513, 518 (C A 9),cert. deniedevidence presented; and the consistency and inherentprobability and plausibility of the testimony and theprobativedimunitionof answers elicited by leadingquestions asked of witnesses by counsel.Then too, human qualities such as motive can only beshown circumstantiallywhere the possessor has notpreviously revealed them directly, but the circumstancesmay outweigh in credibility a direct statement testified to atthe hearing so that uncontradicted testimony need notnecessarily be acceptedas true.18Of course, in the typeof issuesdisputed in thisproceeding, where thewitnessesof the General Counseland Respondent are in sharp conflict and diametricallyopposed in their respectiveversionsas to what actuallyoccurred, the process of hearing can produce only a beliefconcerning what the facts are, rather than a disclosure ofthe facts themselves. Although there is nothing so powerfulas the truth, the trier of the factsmust, perforce, be contentto have a belief concerning the facts, rather than knowledgeof what are the true facts. In crediting or discrediting awitness'testimony, there are gaps to be filled,ambiguitiestobe resolved, inconsistencies to be considered whichcannot, in many instances, be determined exclusively uponthe basis of the cold record. The trier of the facts is oftenacutely aware thatawitnesshe is crediting may, intestifying, have been vague, hazy, inconsistent and lackingin the attributes of the classic fictional witness whosedemeanor is impeccable and testimony perfect in allregards.Unfortunately, the realities of litigation areotherwise as impartiality is a rare attribute. Witnesses areon occasions fouled by the air of partisanship, overzealous-ness,revenge, and other emotions to which the human fleshissubject.Witnesses do not emerge from antisepticsurroundings nor do they testify in a vacuum whichprotects them from the failings to which the human mindand spirit are subject. Moreover, unconscious and uninten-tional inconsistencies,mistakes, and confusion understand-ably creep into a record when it is considered that witnessestestify from memory as to events and conversations thatmay have taken place underemotionalcircumstances andlong before the hearing was held and their testimony given.If, in order for the trier of the facts to credit a witness, histestimony must be found to be lucid, unambiguous, andconsistent in all details, there would be few, if any,instances where witnesses could meet such exacting andunrealistic requisites. This would result in an inability to"make specific credibility findings as to testimonialevidence necessary to support material findings of fact";one of the most vital functions of a Trial Examiner.19Therefore, to point outinconsistenciesin the testimony ofa witness credited by the trier of the facts adds nothing andmay amount to petty carping when it is kept in mind that"it is no reason for refusing to accept everythinga witnesssays, because you do not believe all of it; nothing is more371 U S. 826.N.L.R B v StanislausHardware Co,226 F.2d 377, 381 (C.A9),RJ Lison Co vNLRB,379F.2d8I4,817(CA.9).18Wigmore on Evidence,Section 25.Cf.N L.R B v Howell ChevroletCo, 204 F 2d 79, 86 (C A. 9), affil 346 U S 482,quoting Judge LearnedHand inDyer v. McDougall,201 F.2d 265, 269 (C.A. 2). See alsoN L R B.v DimonCoil Co, 201 F.2d 484, 487 (C A. 2).19CfCasa Grande Cotton Oil Mill,110 NLRB 1834, 1836. 344DECISIONSOF NATIONALLABOR RELATIONS BOARDcommon in all kinds of judicial decisions than to believesome and notall." 20Accordingly, the one who hears and sees the witnessestestifymust, where the conflicting versions are diametrical-ly opposed, often necessarily depend upon subtle interpre-tations,delicatenuances, and indefinable impressionsderived from observing the witnesses testifying which thecold record does not convey. To this must be added onecogent caveat: If, after analyzing the record and evaluatingthe witnesses' demeanor, the evidence is in equipoise, insuch a situation, the ultimate finding must be adverse to theparty who has the burden of proof. This is not an abstractproposition as a situation can anse where upon a study ofthe entire record, including consideration of the witnesses'credibility, the trier of the facts concludes that the evidenceon both sides creates an equipoise. It would appear that insuch a situation, the complaint must be dismissed since theGeneral Counsel has not proved the allegations of hiscomplaint by a preponderance of the evidence. Such aprobability is not an academic proposition as evidenced bythe frequency with which juries in courts of law are unableto arrive at a verdict "the test is not satisfied by evidence...whichgivesequalsupporttoinconsistentinferences."21 Of course, the record may reveal, exclusiveof demeanor testimony, where the truth lies. It is onlywhere, at the end of the trier of facts' deliberations andanalysisof the entire record, that his resolutions ofcredibility still remain balanced in doubt that recourse mustbe had to the witnesses' demeanor.It is often quite difficult, if not virtually impossible, insome instances,todescribe by the written word, theimpression derived from observing a witness testify. AsJudge Prettyman states it: "Of course the mental processesby which one set of human minds, looking at facts, reachesone conclusion, while another mind, looking at the samefacts, reaches the opposite conclusion, are frequently veryunclear. And usually, in such a situation, neither conclusionis `explainable' to a third mind. So it is here. I would notknow how to `explain' how or why these basic facts look tome as they do."22 Not only would it not serve any usefulpurpose but it would prolong unduly and add little to adecision to describe a witness as having a furtive look, anervous twitch, becoming flushed in the face, or perspiringfreely. Those indicia are better left unsaid in the hope thatjudgment as to such matters should confidently be left tothe sense and experience of the one who observed thewitnesses, guided, of course, by standards laid down by theBoard and the Courts.Then, too, in evaluating a witness' testimony as credibleor incredible,which is based exclusively on demeanorevidence, the trier of the facts must necessarily adopt anempirical approach as he is not dealing with absolutes orgeneric matters. Therefore, human factors, emotions, andthe "intangible imponderables" present at every hearingmilitate against the substitution of another's judgment as towhere the truth lies,as,here again, different concepts,indicia and standards,not only legal but also ethical may beapplied,depending on what the individual trier of the factsconceives and defines these factors to be and how he relatesthem to the peculiar circumstances present in any givencase in which a credibility finding is made based ondemeanor testimony.By this discussion of the evaluation placed upon thedemeanor of a witness in testifying,it is not intended toconvey the impression that consideration was givenexclusivelyto this typeof evidence in this proceeding indetermining credibility.As stated before,this was only onefactor.Concomitant consideration has been given equallyto the surrounding circumstances,and the consistency orinconsistencyof individualwitnesses'testimonywithuncontroverted evidence and demonstrable facts in deter-mining which version should be credited.Moreover, increditing one version as against another,the trier of thefacts frequently derives considerable aid in comparing thewitnesses'testimony on direct examination with what hetestified to on his cross-examination or stated in hisaffidavits. "A would-be deceiver weaves a tangled web, andcross-examination is usually an effective device to enmeshthe perpetrator of the embellished lie." 23 Then too, it mustbe remembered that two witnesses may give differentaccounts of the same factual situation without committingperjury,because differences may reasonably be expectedwhen truthful witnesses give their versions of events inwhich theyare emotionally involved.24Reference has been made to the question of burden ofproof andits being inextricably interwoven with resolutionsof fact andcredibility;a fact which often is overlooked bythosewho cast a jaundiced eye and take a cynical andcritical attitude toward demeanor evidence.25 It might bewell, therefore,in arriving at the ultimate conclusions inthis case to consider not only the burden and quantum ofproof necessary to make a finding of an unfair laborpractice but also the fact that necessary recourse must bemade to demeanor evidence when the testimony is inequipoise.26The SupremeCourt held27,before the enactment of theLabor Management RelationsAct of 1947 (67 Stat. 136),that the evidence necessary to make a finding of an unfairlabor practice must be "substantial."Substantial evidenceis such evidence as affords a substantial basis of fact fromwhich the fact in issue can be reasonably inferred.28Substantial evidence must be such relevant evidence as areasonable mind might accept as adequate to support aconclusion.Substantialevidencemust have rationalprobative force;itmust carry conviction;itmust be morethan a scintilla,and must do more than create a suspicionof the existence of the fact to be established.29Andthe test20N L R B v Universal Camera Corp,179 F 2d 749, 754 (C A 2),reversed on other grounds340 U S 47421EasternCoal Corp v NLRB,176 F 2d 121, 135-136 (C A 4)22Local 400, Retail Store Employees Union v N L R B360 F 2d 494,496-497 (C A D C)23Santa Clara Lemon Association,121 NLRB 93, 10424Fotochrome, Inc,146 NLRB 1010, 125 SeeGem of St Paul,152 NLRB 1639, 1643, In 12,Liberty ScrapMaterials,Inc,152 NLRB 480, 484.26 See supra27Consolidated EdisonCompany of New York,Inc vN. L R. B,305 U S.197, 299.28N L R BvColumbian Enameling&StampingCompany,Inc,306U S 292, 29929UniversalCamera Corp v. N.LR.B,340U.S 474, 477. EL PASO NATURAL GAS COMPANY345isnot satisfied by evidence which gives equal support toinconsistent inferences.30 Furthermore, the burden is uponthe General Counsel to prove affirmately and by substan-tial evidence that the acts alleged in the complaint wereillegally motivated.312.Resolutionsof credibilityAccordingly, after observing the witnesses, analyzing therecordand inferences to be drawn therefrom andreconciling,where possible, the conflicting evidence, theTrial Examiner concludes that the testimony of the GeneralCounsel's witnesses is reliable because it is consistent withcertain undisputed and demonstrable facts in this case. TheGeneralCounsel'switnesses appeared to be sincere,forthright, and truthful witnesses who told straightforwardstories and gave the impression of being scrupulouslyobjective and honest in their testimony. The impressionthat they were testifying truthfully became a convictionwhen their stories were found, in the main, to be consistentwith the attendant circumstances in this case and notsubstantially shaken by able counsel for the Respondentwho vigorously, searchingly and thoroughly cross-exam-ined them.Another practical consideration which cannot be over-looked in resolving the credibility issues in this case is thefact that four of the General Counsel's witnesses were stillin the employ of the Respondent Company at the time theytestified; namely, Ealey, Mosley, Hamlett, and Rankin. Assuch, they depended on their jobs for their livelihood andthey understood that after testifying they must continue inthe employ of the Respondent. Moreover, the trier of thesefacts is not unmindful of the predicament of an employeewho testified adversely to his employer's interests beingapprehensive and fearful, with some measure of justifica-tion as to the future possibility of retaliatory action. Thesepractical considerations, coupled with the normal workingsof human nature, have led the Trial Examiner to placeconsiderablecredence upon the testimony of Ealey,Mosley, Hamlett, and Rankin as it is believed they wereimpelled to tell the truth regardless of what consequencesmight eventuate.The testimony of Isham and Mosley have been quotedinhaec verbacopiously because the General Counsel'srepresentative bases almost his entire case on the testimonyof these two witnesses. The same consideration applies toRespondent's counsels' almost exclusive reliance for theirdefense on the testimony of Crawford, Hampton, andMiller. In the interests of accuracy, all those witnesses'testimony has been quotedinextensotoavoid theambiguitiesand impreciseness sometimes created byparaphrasing. In fact, the flavor and nuances of some ofthese witnesses' colorful and unique manner of testifyingare incapable frequently of literal ti anslation or interlinealrewording so that even a metaphrase might be consideredtoo loose.Significant also is the fact that Crawford's and Miller'stestimony, on direct examination, was given, in consider-able measure, in reply to leading and suggestive questionswhich also militates against the weight to be given theirtestimony. Little probative value has been given to theirtestimony so elicited as the vice in counsel asking these twowitness leading questions is that they suggest the desiredanswers which the witnesses will often merely adopt, so thatitmay seem futile to object once such a question has beenasked and the desired answer suggested.32 Nor is GlenRoger's testimony credited with respect to what heoverheard when he was in Hampton's office and Hamptonand Lee were discussing the latter's transfer to District C.Scesupra.The testimony of Isham, Ealey, Mosley, Hamlett,Rankin, and Lee, which prove the allegations in thecomplaint with respect to the discharge of Isham because ofhis union activities, and the Respondent's discriminatoryrefusal to grant time off to Mosley are credited. The denialsofCrawford, Hampton, and Miller, with respect to thesalient aspects of Isham's discharge and the Respondent'srefusal to grant time off to Mosley, are not credited.Moreover, Crawford's denials that he had ever threatenedhismen with transfers and that union organizing had giventhe measurement department "a black eye," was given inresponse to leading questions by Respondent's counsel,which detracts from its probative value.C.Discussion and Conclusions1.Isham's terminationIt is apparent, from the facts outlined above, that theissue with respect to Isham's termination is, whether Ishamwas transferred from District C to District B due to hisleadership in the Union's organizational activities, andRespondent's desire to remove him from the proxirn.ty toemployees interested in the Union and to Respondent'sdesire to break up the Union; or whether the transfer wasmotivated by Respondent's alleged valid economic reorg-anization of its field operation in the San Juan Division.Respondent, although it admits knowledge of Isham'scontinued union activity, contends that it did not transferIsham because of his union membership or activities, butthat Isham voluntarily quit his employment when herefused to accept a transfer.In this proceeding, the bare recital of the facts issufficient to resolve this issue against Respondent as thecredited testimony shows discriminatory motivation withinthe meaning of both Section 8(a)(1) and 8(a)(3) of the Act.This accounts for the detailed discussion which has beenmade of the facts in this case at the risk of beingburdensome. Against this fact pattern, Respondent's effortsto exonerate itself from a finding of unfair labor practicesare singularly unimpressive. In arriving at this conclusion,such resolutionwas not resolved in a vacuum, norconsidered separately and apart from evidence whichoccurred during the period of time alleged in the complaint,but recourse was had, and reliance necessarily placed upon30Eastern Coal Corporation v N L.R B,176 F 2d 131, 135-136 (C A 4).31SeeMartellMills Corp v NLRB,114 F 2d 624 (C A4),N L R Bv EntwistleMfg. Co,120 F 2d 532 (C.A. 4)32Liberty Coach Company,Inc,128 NLRB 160 346DECISIONSOF NATIONALLABOR RELATIONS BOARDaccompanying circumstances as direct evidence of anintent to violate the Act is rarely obtainable33 Each ofRespondent's activities vis-a-vis the Union and its employ-ees has not been treated individually and in isolation, butconsideration has been given to all the attendant circum-stancesin the context of the overall perspective which ispresented here.34 These circumstances have been consid-ered compositely and inferences have been drawn whichare reasonably justified by their cumulative probativeeffects. "Evidence obscure, ambiguous or even meaninglesswhen viewed in isolation may, like the component parts ofan equation, become clear, definitive and informative whenconsidered in relation to other action. Conduct, likelanguage, takes its meaning from the circumstances inwhich it occurs." 35 Moreover, the record in this case revealsunion animus on the part of Respondent. Assuming,arguendo,there was no union animus, the Supreme Courthas held, nevertheless, that no evidence of antiunionmotivation need be presented to establish a violation of theAct in those cases in which the employer's conduct isinherently destructive of important employee rights, andthis regardless of any showing of economic justificationwhich might be made by the employer.36Isham credibly testified that Weir, the division superin-tendent, told him that if the "problems" in the measure-ment department could be corrected, the department"would be back in the good graces" of Harris, vicepresident of El Paso Natural Gas Company. Isham'stestimonycontinuesthatWeir stated: If "we couldn't getthings straightened out . . . he was going to have to transferpeople around to break up the complaining groups, the lineof communication." Significant also is the fact that whenWeir met with Isham on January 27, to establish aprocedurewherebymen who had complaints aboutworking conditions would be able to bring this to theattention of company officials, Weir asked for their names,whereupon Isham refused to give him their names untilsuch time asa definitearrangementfor the presentation ofgrievanceshad been agreed upon by the union group andthe Company. This incidentis revealingin that it indicatesmore thancasual interestin knowing the identity of these"dissidents," which was the euphemism used by companyofficials to describe the union sympathizers. It is not toounreasonable to infer that the Company's desire to knowwho these union adherents were would give it the necessaryinformation to take action against them similar to what wasmeted out to Isham. Isham, in fact, cited to Woody, acompany official, specific instances where employees hadbeen"intimidated." Seesupra.Crawford advised Ishamthat if he did not report to his newassignment,he would bedischarged.When Isham asked Crawford if he had everknown of the Company transferring employees in thismanner before,Crawford answered that he had never heardof it before, but "that doesn't mean they can't." CrawfordreassuredIsham that when he looked for another job, hewould be willing to give him his "highest personalrecommendation." Isham concluded his testimony byrecalling that he had refused a transfer in 1966 or 1967,whereupon the Company had arranged for anotheremployee to take the transfer. It was in this one instance, in1966 or 1967, when he did not wish to transfer, that theCompany had not insisted upon his doing so and allowedhim to remain where he was stationed. Therefore, theinvidious attitude and treatment by the Company of Ishamwhen he demurred against his being transferred to DistrictB is more consistent with a finding of discriminatorymotivation, in view of the cogent fact that he was a valuableemployee as evidenced by Crawford gratuitously offeringto give him his "highest personal recommendation." Andthe fact that the Company's explanation for Isham'stransfer fails "to stand under scrutiny" confirms theinference drawn herein that his transfer and consequenttermination were motivated by proscribed considerations 37Turning to the question whether Isham's known interestin the Union, and his leadership of organizational activities,was the reason for the transfer, it is clear from the evidenceset out above that, coincidental with the beginning of unionactivity, various company officials, includingWeir andCrawford, spoke of impending transfers that might resultbecause of this union activity. Corroborative of thisconclusion, that Isham's transfer was discriminatorilymotivated, is the CompanycausingLee to be transferred toDistrictC upon its own initiative, thereby resulting inIsham being transferred rather than Lee, who had a higherrank on the seniority roster than Isham, but who did notseek the transfer as he believed the Company was orderinghim to transfer to District C, as hereinafter explicatedinfra.It is found, therefore, that Isham would not have beentransferred to District B but for Respondent's preconceivedstratagem to isolate him and thereby prevent him fromeffectively engaging in union activities.Moreover, as amatter of law, there was no duty upon Isham to accept sucha deceptive transfer. The Respondent sought to make thetransfer in violation of the Act and Isham was therefore notobliged "to acquiesce in such discriminatory transfer." 38Therefore, his subsequent refusal to accept this discrimina-tory transfer, under the circumstances here revealed was, inthe eyes of the law, a constructive discharge. Furthermore,the fact that Isham rejected the transfer, makes his status noless than it would have been had he not done so.39Accordingly, theRespondent'sdefenseof economicmotivation is not accepted, as no support is found for itfrom any credited testimony. Also, the Company did havemotivation for doing what it did; namely, frustrating theefforts of Isham to organize a union. Finally, the Board hasheld that the transfer of an employee to anotherjob may bean act of discrimination even though the job was not onlybetter, but represented a promotion.40Then, too, the termination of Isham, who had beenemployed by the Company for 18 years and whose workrecord was exemplary, as indicated by Crawford's offer togivehim his "highest personal recommendation" insecuring a new job, is inconsistent with the Company'saction in this case in terminating Isham under thecircumstanceshereinrevealed.Commonsensewould33HartsellMills Company v N L R B,I 1 I F 2d 291, 293 (C A 4)38Electra-Mechanical Products Co,126 N LRB 637, 64934N L R B v Poped Brothers,216 F.2d 66, 68(C A 7)39 J W Mays,inc, 147 NLRB 942, 943, and 96235Stafford Trucking Co,154 NLRB 1309-1040Continental OilCovN L. R B,113 F 2d 473 (C.A. 10);Southeastern36N L R B v Great Dane Trailers,388 U S 26Pipe Line Co,103 NLRB 34137N L R B v Griggs Equipment, Inc,307 F 2d 275, 278 (C A 5) EL PASO NATURAL GAS COMPANYindicate that such action, with respect to Isham, is notnatural asitwould be to the Company's benefit to makeevery effort to retain the services of such an experiencedand well-regarded employee. If Respondent had really beendisturbedby the nominal reasons it ascribed for hisdischarge, and had no other circumstance in mind, someeffort to accommodate such an excellent employee would,it seems,have been inevitable. Its failure to do so buttressesthe conclusion that his termination was discriminatorilymotivated and was not really a result of economicconsiderations, but was for a more compelling reason;namely,its aversion to his union activities.It is also reasonable to infer that, having already decidedto reorganize its operations, the Company devised a schemewhereby it could expedite its discriminatory design toremove Isham from immediate contact with his prounioncolleaguesthrough concurrent action that transferred Leeto District C, thereby creating a vacancy in District B whichwould, in turn, force Isham's transfer to fill Lee's vacancy.Under these circumstances, it is difficult to believe theCompany's assertion that Lee initiated the transfer, in viewof the credited facts testified to by Lee, which show thatsuch is not the case. Supportive of this conclusion isRespondent'smanipulationof the seniority roster wherebyLee was caused to transfer to District C. This triggered asequence of events, beginning with Respondent's bringingitsconsiderable economic influence to bear upon Lee,which caused him to accept the transfer to District C. Thus,Isham was made vulnerable by being given no choice, or, tostate it in the alternative, he was given a "Hobson's choice,"that of either accepting the transfer to District B, orresigning.This,it isbelieved and found, is what Respon-dent intended, and this intent, in turn, was motivated by adesire to abort and ultimately eliminate unionism in its SanJuan Division by removing the leading union proponent.These facts, viewed in conjunction with the violation ofSection 8(a)(l) found and discussed below, areprima facieevidence that the transfer and discharge of Isham was inreprisal for his leadership in the union movement in the SanJuan Division. At this point, it devolved upon RespondentCompany to come forward with "legitimate and substantialbusiness justifications" for the challenged conduct. This,the record reveals, it has failed to do.41 It is found,therefore,upon the basis of the entire record, that apreponderance of the evidence supports the allegations ofthe complaint, that in transferring Isham to District BRespondent's intent was motivated by its desire to delay,impede, and completely abort the union's organizationalcampaign, and thus violated Section 8(a)(3) of the Act.Supporting this conclusion is the fact that Donald Lee,who is presently employed by Respondent as a measure-ment technician, credibly testified that Wayne Hampton,supervisor for District B, called him into his office on orabout August 27, and notified him that he would betransferred from District B to District C on September 1.Inasmuch as Lee had not requested the transfer, he testifiedthat he believed he was required to accept the transfer. Seesupra.The following morning, Lee told Hampton he wasready to go to District C.347The Companyasserts that the transfer of Isham wascarried out in accordance with a plan of reorganizationwhich had been drafted and adopted prior to any unionactivity. The record does not support this contention. Lee,who had never anticipated nor entertained any intention oftransferring from District B to District C, was notified a fewdays before the reorganization became effective that he wasbeing transferred to District C. It is not unreasonable toinfer that Lee, being entirely dependent upon this job forhis livelihood, and living in an area of New Mexico wherejobs with private industry are not in abundant supply,accepted the transfer as he had little other choice. Lee,therefore, was the key to effectuating Respondent's schemeto abort union activity by transferring Lee to District C andIsham to District B, and thus isolating Isham who was thespokesman and leader of the union movement which wascentered in District C. As a result, Isham bore the full bruntofRespondent'sostensible economic"reorganization."That this result was effected by design and had notoccurred throughmere coincidence is shown by thepressure brought to bear upon Lee to transfer. It appearsthat its plan to reorganize the Company's operations, whichresulted in Isham's transfer, with the consequent refusal byIsham to accept the transfer, was a contrived measureadopted by the Company to insure the destruction of theUnion's influence among its employees by first eliminatingIsham, who was not only one of the original initiators of theUnion movement, but who later took over the leadership ofthe Union's organizational campaign.Furthermore, the evidence reveals that the eight gastesters (who are not to be confused with the measurementtechnicians and who had operated out of Farmingtonbefore the reorganization) would no longer be employedafter the reorganization solely in that capacity because theirjobswere combined with that of the measurementtechnicians. After the reorganization, the testers were to beassignedtoDistrictsA, B, and C with the job title of"Measurement Technicians." Seven of these "testers"requestedassignmenttoDistrictC, and one requestedassignment to District B. It appears that each employee'srank on the seniority roster was based on "departmental"seniority when determining priority of preference as to thedistrict to which both testers and measurement technicianswished to be assigned, rather than their rank in occupation-al seniority. If occupational seniority had been used todetermine seniority rank, then an employee's position onthe seniority roster would have been based on the length oftime he was a measurement technician or meter tester, asthe case might be. However, when the Company, after thereorganization, combined these two occupational groupstogether for purposes of determining "departmental"seniority, the record is neither clear nor does it explain thedistinction, if any, between -"departmental" and "division"seniority. Then, too, R.L. Weir, maintenance superintend-ent of the San Juan Division, testified that the Companydecided on August 24 that District C would need sevenadditional "technicians" because additional wells wereadded to the number of wells that had been located inDistrict C prior to the September I reorganization.41N L R B. v. Great Dane Trailer Co,388 U S 26, 33-34;N L R B vFleetwood Trailer Co,389 U S 375, 378 348DECISIONS OF NATIONAL LABORRELATIONS BOARDTed Ealey, who is presently employed by the Company,testified that in January or February 1970, Crawford calledhim into his office and told him: "We don't need a thirdparty in our affairs because we had an open-door policy."42"Third party" is a euphemism the company officials usedfordescribing theUnion.Ealey corroborated Isham'sversion detailed above, of what occurred, testifying that inthe latter part of January, Crawford addressed all the menunder his supervision and told them that, "We would givethemeasurement dt partment a black eye with organizingactivities. The work was suffering and he was going to havetomake some transfers to break up our lines ofcommunication and our associations with each other."It is well established that a company may reorganize itsoperations so long as its changeover is not effected forreasons related to an employee's union activities, ormotivated by proscribed intentions to violate the Act.43Assuming that Respondent's changing of its system oftesting gas was originally economically motivated, suchcircumstance could not be legally used to effectuate acompanion motive to rid the Company of Isham, theUnion's leading protagonist.Under the circumstancespeculiar to this proceeding, it is not enough for Respon-dent's purposes to insist that its actions were taken for valideconomic reasons. Over and above that, it is incumbentupon it to show that the reorganization program was notillegally employed as a device to effectuate a concomitantadditional discriminatory purpose; namely, transferringIsham so as to isolate him and thus neutralize and nullifyhis protected union activities. This,it isfound, Respondenthas failed to do. On the contrary, the record reveals that onthedate the reorganization became effective, it wasimplemented by a simultaneously concurrent discriminato-ry purpose. Couched though it may have been in thelanguage of economic necessity, the real cause was Isham'sleadership of the Union's organizational campaign. It isfound, therefore, based on the credited testimony and theinferences reasonably to be made from that testimony, thatRespondent, pursuant to this preconceived plan to transferIsham because of his union activities, seized this opportuni-ty, afforded by its reorganization, tojustify Isham's transferand thus concurrently and discriminatorily shifted him toDistrictB in order to isolate him from those unionadherents who looked to him for leadership.44 When herefused the transfer and was terminated, this was aconstructive discharge. Accordingly, it is found that, byconstructively discharging Isham, by causing him to quitbecause of this discriminatory transfer,Respondentinterfered with, restrained, and coerced its employees in theexercise of their rights guaranteed in Section 7 of the Act,and thus discriminated in regard to the hire or tenure ofemployment of Mike Isham in order to discouragemembership in a labor organization. It is also found thatIsham's quitting his job was caused by a situation createdby the Respondent's contrived seniority roster with thepreconceived purpose to provide itself with apparentlyvalid grounds for terminating him or causing him to quitand that Respondent's real reason for wishing to transfer42Ealey testified eachman inCrawford's crew was called into his officesingly on this same day43Macke Laundry Service Co,190 NLRB No I (TXD)Isham was not due to the reorganization but his activeleadership role in the union campaign.It follows,therefore,and it is found,that Respondent thereby violated Section8(a)(3) and(1) of the Act.2.Concluding findings with respect to alleged8(a)(1) violationThe facts regarding this allegation in the complaint aredetailed above in this Decision. The testimony of Mosley,Hamlett, and Rankin that Miller told Mosley time offwould not be granted to him because he had expressedapproval of the Union is credited, contrary to Miller'sdenial that this ever occurred. Seesupra.This incident obviously was an attempt to intimidateMosley and to interfere with the other employees' rights toself-organization by threatening them with similar reprisalsifthey should support the Union. This conduct byRespondent' supervisor,Marvin Miller, is found to be anunfair labor practice and is a violation of Section8(a)(1).The excellent brief of the Respondent discussing thealleged 8(a)(1) and (3) violations, and the authorities citedtherein, have been fully considered. However, the TrialExaminer finds no occasion for lengthening this decision byciting, distinguishing, or discussing them as it is believedthat the controlling reasons for this decision have beensufficientlydiscussed.Moreover,Respondent counsels'contentions are based on an interpretation of the factswhich are not shared by the trier of these facts.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of the Act.2.By causing Mike Isham to quit because he engaged inunion activity, as set forth above, Respondent discriminat-ed against him in regard to his tenure of employment, andthe terms and conditions thereof, to discourage member-ship in the Union and thereby engagedin and is engaging inunfair labor practices within themeaning ofSection 8(a)(3)and (1) of the Act.3.Respondent, on September 18, 1970, discriminatedagainstWalter L. Mosley by refusing to grant him time offbecause he had expressed approval of the Union, therebyviolating Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondentwas at leastpartiallymotivated in its discriminatory treatment of Isham by hisactivities on behalf of the Union45 and therebyengaged inunfair labor practices as above set forth, it will berecommended that it cease and desist therefrom and takeaffirmative action, set forth below, found necessary anddesigned to effectuate the policies of the Act.Having found that Respondent interfered with, coerced,and restrained its employees in the exercise of rights44N L.R.B v West Side CarpetCleaningCo., 329 F.2d 758, 761 (C.A.6)45N L.R B v. Symons Manufacturing Co.,328 F.2d 835, 837 (C.A. 7). EL PASO NATURAL GAS COMPANY349guaranteed by Section 7 of the Act, which the basic purposeof the Act was designed to achieve, it shall be recommend-ed that Respondent be required to cease and desist from inany manner interfering with, restraining, or coercing itsemployees in the exercise of rights guaranteed them bySection 7 of the Act.46Having found that Respondent discriminatorily termi-nated and discharged Mike Isham, it will be recommendedthat it offer to him immediate, full, and unconditionalreinstatement to his former, or substantially equivalent,position, without prejudice to his seniority or other rights,privileges, or working conditions, dismissing, if necessary,anyone hired in such job on and after September 7, 1970,and make him whole for any loss of earnings suffered byreason of the discrimination against him by paying to him asum of money equal to the amount he would have earnedfrom the date of the discrimination against him until suchdiscriminationhas been fully eradicated, less his netearnings during the period of such discrimination. Backpaywith interest at the rate of 6 percent per annum shall becomputed in the manner set forth in F. W.WoolworthCompany,90 NLRB 289, 291-293, andIsisPlumbing &Heating Co.,138 NLRB 716.The remedial purposes of the Act are quite clear. It isaimed, as the Act says [Section 11, at encouraging thepractice and procedures of collective bargaining and atprotecting the exercise by workers of full freedom ofassociation, of self-organization and of negotiating theterms and conditions of their employment or othermutual aid or protection through their freely chosenrepresentative.47Inasmuch as the discharge of employees for reasons ofunion affiliation or concerted activity has been regarded bythe Board as one of the most effective methods of defeatingthe exercise by employees of their rights to self-organiza-tion, the Trial Examiner is of the belief that there is dangerthat the commission of unfair labor practices generally is tobe anticipated from Respondent's unlawful conduct in thisproceeding. Itwillbe recommended, therefore, thatRespondent be required to cease and desist from in anymanner interferingwith,restraining,or coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act. 48[Recommended Order omitted from publication.]4fiN L R B v EntwistleMfg Co,120 F 2d 532 (C A4),California4T RepublicSteel Corp v N L R B,311 U.S. 7, 10.48Lingerie, Inc,129 NLRB 912NLR B v. EntwistleMfg Co, supra,536